Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
For the record, the term “capture member” was determined not to invoke 35 USC 112(f) because the claim recites the capture member being metal, and also being formed of specific dimensions directly below the heat sink, thereby imparting enough structure to perform the function of capturing.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and therefore all claims depending thereon, the claim now more strictly recites the proportion of capture member area to heat sink area as viewed from a top view. The prior art in general appears to recognize the utility in having a capture member below the heat sink, but lacks any rigorous treatment of how large (or small) the capture member should be in relation to the heat sink.
Without an explicit treatment of the proportions claimed or an implication from the prior art regarding the claimed subject matter as a result effective variable, anticipation and prima facie obviousness are not present. Therefore, claim 1 and claims depending thereon are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SCHYLER S. SANKS/
Examiner
Art Unit 3763




/MARC E NORMAN/Primary Examiner, Art Unit 3763